Dismissed and Memorandum Opinion filed March 11, 2004








Dismissed and Memorandum Opinion filed March 11, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01320-CV
____________
 
TERRY WAYNE
MALONE, Appellant
 
V.
 
CLAYTON
GREENWOOD, JEFFREY GREENWOOD, SCHAFFER MACHINE SHOP, INC., CAROLOK, INC. AND
GREENWOOD & MALONE, INC., Appellees
 

 
On Appeal from the
129th District Court
Harris County, Texas
Trial Court Cause
No. 03-04821
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 31, 2003.
On March 2, 2004, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 11, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.